                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

GARY ROBERT LIEFFRING,
                   Plaintiff,
      v.                                          Case No. 18-cv-861-pp
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,
                   Defendant.


  ORDER APPROVING STIPULATION FOR REMAND (DKT. NO. 22), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42 U.S.C. §405(g)


      On March 21, 2019, the parties filed a stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No. 22. The

court APPROVES the stipulation for remand, and ORDERS that:

      The case is REMANDED to the Commissioner of Social Security. On

judicial remand, the Appeals Council will remand this matter to an

administrative law judge with instructions to offer the plaintiff the opportunity

for a new hearing; reevaluate the record; proceed through the sequential

evaluation process as needed to reach a decision; if warranted, obtain

additional vocational expert testimony; and issue a de novo decision.

      Dated in Milwaukee, Wisconsin this 25th day of March, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge


                                        1
